Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

2.		Claims 1-20 are pending.

Double Patenting
3.		A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11,163,437. This is a statutory double patenting rejection.

Allowable Subject Matter
4.		Claims 6-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 6 and 14, Ording (US Patent Application Publication 2008/0168404) discloses an electronic device (abstract and figures 1 and 2 reference portable device 100) comprising: 
a memory to store a plurality of objects (figure 1 reference memory 102 with graphics module 132 as described in paragraph [0080], figure 6A depicts displayed objects/images such as listed email); 
a touchscreen display (figure 1 reference touch display 112); and 
at least one processor (figure 1 reference processors 120), wherein the at least one processor is configured to:
execute an application to display, via the touchscreen display, an execution screen of the application providing a scrollable region (figure 6A reference swipe gesture 3514 performed on a scrollable list of displayed emails as described in paragraph [0175]),
display at least part of the plurality of objects in the scrollable region of the execution screen (figure 6a reference displayed emails listed in a sequence of most recent top to bottom order),
receive, via the touchscreen display, a first user input of a first direction for scrolling the at least part of the plurality of objects in the scrollable region (figure 6A reference swipe gesture 3514), and
in response to the first user input, scroll the at least part of the plurality of objects to display an end of sequence of the plurality of objects in the scrollable region (figures 6A-6B and paragraph [0176] describes scrolling the email list according to the first swipe gesture 3514 until the last item/email 3534 of the sequence of emails is displayed (figure 6B)).
However Ording does not specifically disclose in response to the first user input, scroll the at least part of the plurality of objects to display an end of sequence of the plurality of objects in the scrollable region together with a number corresponding to a count of the plurality of objects according to an object type (claim 6) or display a number, corresponding to a count of the plurality of objects according to an object type, with the end of the sequence (claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622